Title: From George Washington to Major General Israel Putnam, 24 May 1779
From: Washington, George
To: Putnam, Israel



Dr Sir,
Middle brook May 24th 1779

By recent intelligence, thrô different Channels, I have the best reason to believe that, General Clinton has drawn his whole force to a point at New York and its vicinity—That he has collected (& some accts add removed, to Kings bridge) a number of flat-bottomed Boats with Muffled Oars—and that, every appearance indicates an expedition at hand—There are but too important objects he can have in view—to wit—this army, & the Posts in the Highlands; Should either be attempted therefore, or a movement made, which has a tendency to either, you will cause General Parson’s, Brigade to March without a moments loss of time for the Highlands, & put themselves under the Orders of Majr Genl McDougall. Every preparation is to be made in the meanwhile for this event, that no delay may happen after a call from General McDougall or your knowledge of the matter previously obtained through any other channel. The Brigade may move by the way of Mahopack Ponds to be equally in the way to Peeks kill or Fish kill subject nevertheless to any other rout which circumstances may induce General McDougall to give. Baggage is to be no impediment to the March—for as the occasion more than probably will be urgent, the march, & junction with the Troops on the North River must be rapid.
As I mean to give you the command of one of the Wings of the Main Army (to which many of the Troops now detached will be drawn) I wish you to repair to it immediately with your Baggage, leaving these orders in full, clear, & precise terms with the Officer next in command, that no mistakes may happen, or bad consequences follow. I am Dr Sir Yr most Obedt Servt
G. Washington
